[Cite as Curtin v. McCulley, 2022-Ohio-2482.]


                                       COURT OF APPEALS
                                   GUERNSEY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



SHANNON CURTIN                                     JUDGES:
                                                   Hon. W. Scott Gwin, P. J.
        Appellee-Petitioner                        Hon. William B. Hoffman, J.
                                                   Hon. John W. Wise, J.
-vs-
                                                   Case No. 21 CA 0028
BRANDI McCULLEY

        Appellant-Respondent                       OPINION




CHARACTER OF PROCEEDING:                        Civil Appeal from the Court of Common
                                                Pleas, Case No. 21 CS 85


JUDGMENT:                                       Reversed and Remanded



DATE OF JUDGMENT ENTRY:                         July 18, 2022



APPEARANCES:

For Appellee-Petitioner                         For Appellant-Respondent

                                                TRACY S. COMISFORD
                                                Post Office Box 44
                                                Granville, Ohio 43023
Guernsey County, Case No. 21 CA 0028                                                       2


Wise, J.

      {¶1}   Appellant Brandi McCulley appeals from the November 9, 2021 Judgment

Entry by the Guernsey County Court of Common Pleas. Appellee is Shannon Curtin. The

relevant facts leading to this appeal are as follows.

                            FACTS AND PROCEDURAL HISTORY

      {¶2}   On March 29, 2021, Appellee filed a Petition seeking a civil stalking

protection order (“the Petition”) against Appellant. The trial court issued an ex-parte order

against Appellant.

      {¶3}   On April 5, 2021, Appellant filed a Motion for Discovery pursuant to Civ.R.

65.1(D).

      {¶4}   On April 22, 2021, the trial court granted Appellant’s discovery motion.

Appellant noticed Appellee for deposition. Appellee arrived at the deposition without

counsel and indicated she intended to hire counsel. The deposition was adjourned.

      {¶5}   The deposition was noticed again, but minutes before the deposition

Appellant’s counsel contacted Appellee’s counsel and said Appellee would not be

appearing for the deposition. The deposition was rescheduled for June 21, 2021.

      {¶6}   Appellee filed a motion seeking to recover fees and expenses incurred in

connection with Appellant’s failure to appear for deposition.

      {¶7}   On August 26, 2021, the matter came on for full hearing on Appellee’s

Petition. Appellee voluntarily dismissed her petition. Appellant filed a motion seeking to

recover Appellant’s attorney fees and expenses.

      {¶8}   The magistrate denied the motion, and the trial court upheld the

magistrate’s decision.
Guernsey County, Case No. 21 CA 0028                                                      3


                                   ASSIGNMENTS OF ERROR

      {¶9}   Appellant filed a timely notice of appeal raising the following two

Assignments of Error:

      {¶10} “I. THE TRIAL COURT ERRED IN DISMISSING, BASED UPON R.C.

2903.214(J), APPELLANT’S MOTION SEEKING ATTORNEY FEES PURSUANT TO

R.C. 2323.51 AND CIVIL RULE 11.

      {¶11} “II. THE TRIAL COURT ERRED IN DISMISSING, BASED UPON R.C.

2903.214(J), APPELLANT’S MOTION FOR ATTORNEY FEES AND EXPENSES FOR

FAILING TO COOPERATE WITH DISCOVERY.”


                                              I., II.

      {¶12} In Appellant’s First and Second Assignments of error, Appellant argues that

the trial court erred by dismissing Appellant’s Motion seeking fees for frivolous conduct

finding he was prevented from doing so under R.C. §2903.214(J). We agree.

      {¶13} “[W]hen an appellate court is presented with purely legal questions, the

standard of review to be applied is de novo.” Eagle v. Fred Martin Motor Co., 157 Ohio

App.3d 150, 2004-Ohio-928, ¶11 (9th Dist.), citing Akron-Canton Waste Oil, Inc. v.

Safety-Kleen Oil Serv., Inc., 81 Ohio App.3d 591, 602 (9th Dist.1992). “Under the de novo

standard of review, an appellate court does not give deference to a trial court’s decision.”

Id. citing Akron v. Frazier, 142 Ohio App.3d 718, 721 (9th Dist.2001).

      {¶14} R.C. §2323.51 provides for an “award of attorney’s fees as sanction for

frivolous conduct. R.C. §2323.51(B)(1) in pertinent part states:
Guernsey County, Case No. 21 CA 0028                                                   4


             [A]ny party adversely affected by frivolous conduct may file a motion

      for an award of court costs, reasonably attorney’s fees, and other

      reasonable expenses incurred in connection with the civil action or appeal.

      {¶15} Civ.R. 37(B) provides for sanctions against a party for failure to produce a

person for examination. In pertinent part, Civ.R. 37(B) states:

             (2) For Not Producing a Person for Examination. If a party fails to

      comply with an order under Civ.R. 35(A) requiring it to produce another

      person for examination, the court may issue any of the orders listed in Civ.R.

      37(B)(1) unless the disobedient party shows that it cannot produce the other

      person.

             (3) Payment of Expenses. Instead of or in addition to the orders

      above, the court shall order the disobedient party, the attorney advising that

      party, or both to pay the reasonable expenses, including attorney’s fees,

      caused by the failure, unless the failure was substantially justified or other

      circumstances make an award of expenses unjust.

      {¶16} “The ultimate decision whether to impose sanctions for frivolous conduct,

however, remains wholly within the trial court’s discretion.” Orbit Elecs., Inc. v. Helm

Instrument Co., 167 Ohio App.3d 301, 2006-Ohio-2317, 855 N.E.2d 91, ¶47 (8th Dist.).

“Civ.R. 37 provides trial courts with broad discretion to impose sanctions upon a party

who violates the rules governing the discovery process.” Elliott-Thomas v. Smith, 154

Ohio St.3d 11, 2018-Ohio-1783, 110 N.E.3d 1231.
Guernsey County, Case No. 21 CA 0028                                                  5


     {¶17} R.C. §2903.214(J) states:

            (J)(1) Subject to division (J)(2) of this section and regardless of

     whether a protection order is issued or a consent agreement is approved by

     a court of another county or by a court of another state, no court or unit of

     state or local government shall charge the petitioner any fee, cost, deposit,

     or money in connection with the filing of a petition pursuant to this section,

     in connection with the filing, issuance, registration, modification,

     enforcement, dismissal, withdrawal, or service of a protection order,

     consent agreement, or witness subpoena or for obtaining a certified copy of

     a protection order or consent agreement.

            (2) Regardless of whether a protection order is issued or a consent

     agreement is approved pursuant to this section, the court may assess costs

     against the respondent in connection with the filing, issuance, registration,

     modification, enforcement, dismissal, withdrawal, or service of a protection

     order, consent agreement, or witness subpoena or for obtaining a certified

     copy of a protection order or consent agreement.

     {¶18} R.C. §2903.214(J) prohibits a court from charging a “fee, cost, deposit, or

money” for “the filing, issuance, registration, modification, enforcement, dismissal,

withdrawal, or service of a protection order, consent agreement, or witness subpoena or

for obtaining a certified copy of a protection order or consent agreement.” The General

Assembly did not prohibit a trial court from issuing sanctions for frivolous conduct or

failure to comply with discovery orders in connection with a petition filed under R.C.
Guernsey County, Case No. 21 CA 0028                                             6


§2903.14. Therefore, the trial court may assess sanctions for frivolous conduct and

discovery violations with regard to a petition filed under R.C. §2903.214.

      {¶19} Appellant’s First and Second Assignments of Error are sustained.

      {¶20} For the foregoing reasons, the judgment of the Court of Common Pleas of

Guernsey County, Ohio, is reversed and remanded for further proceedings consistent

with this opinion.


By: Wise, J.

Gwin, P. J., and

Hoffman, J., concur.




JWW/br 0715